Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2021 has been entered.
 	Claims 1-13, 15, 17 and 20 are pending in this application.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “The method according to claim 11” and specifies an application rate, but claim 11 is directed to a composition.  Claim 17 is therefore indefinite because it confuses a composition as a method and requires a composition to be practiced as a method.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Independent claim 1 requires the application rate of (B) picloram as about 0.01 g/ha to 0.1 kg/ha and the ratio of pethoxamid to picloram as about “from about 50:1 to about 100:1.”  Hence, these features limit the application amounts of both (B) picloram as well as (A) pethoxamid.
The problem is first seen in claim 7, which recites a total application rate that includes about 0.051 kg/ha.  0.051 kg/ha total application rate would comprise 0.05 kg/ha (A) + 0.001 kg/ha (B), which is plainly outside the scope of independent claim 11.  
In claim 8, application rate of (A) pethoxamid of 0.05 kg/ha would similarly require at most 0.001 kg/ha (B) picloram, which is plainly outside the scope of claim 1.
In claim 9, application rate of (A) pethoxamid of 0.1 kg/ha would require at most 0.002 kg/ha (B) picloram, which is again plainly outside the scope of claim 1.  
Therefore, claims 7-9 fail to include all the limitations of the claim upon which it depends.    
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of HCAPLUS abstract 2002:88809 and Kato et al. (US 4,895,587) in view of Pesticide Manual in view of EPA R.E.D. Facts (Picloram), Alligare Picloram 22K label, and Yerkes et al. (US 2014/0031214).2   
HCAPLUS abstract 2002:88809 discloses pethoxamid as a safe and selective herbicide with excellent herbicidal activity against both grass and broadleaf weeds at a dosage rate of between 1 and 2.4 kg/ha pre-emergence and early post-emergence.  Use in corn and soybean is disclosed.  Admixture with “a variety of herbicides to give much more effective control, especially on broad-leaf weeds” is disclosed.
Kato et al. disclose haloacetamide compounds as herbicides, including the following compound which is pethoxamid (column 13, left column, second compound; see also column 34, the fourth row of structure at lines 48-54; columns 51-52, compound 39):

    PNG
    media_image1.png
    114
    223
    media_image1.png
    Greyscale
.
Excellent efficacy against various weeds in pre-emergent and post-emergent applications, including selective herbicidal activity in crops such as soybean, cotton, cereals (wheat, barley, corn) is disclosed (column 33, line 28 to column 34, line 17).  Application rates can be as broad as 2 to 3000 g/10 ares (0.02 to 30 kg/ha), preferably 10 to 1000 g/10 ares (0.1 to 10 kg/ha), or more preferably 30 to 600 g/10 ares (0.3 to 6 kg/ha).  See column 35, lines 27-31.  Besides herbicidal use, additional use as a defoliant, germination inhibitor, and growth regulator is disclosed, and application to a locus to be protected from undesired vegetation is disclosed (paragraph bridging columns 35-36).  Safety of compound 39, i.e. pethoxamid, is demonstrated at 50 g/10 ares (0.5 kg/ha) in various crops such as wheat, corn, soybean and cotton with good herbicidal activity against various weeds (Example 8 and Tables 3-4 on columns 126-129).  Table 3 exemplifies excellent crop safety and herbicidal activity of 300 g/10 ares of compound 39, i.e. pethoxamid, which is equivalent to 3 kg/ha of pethoxamid (columns 126-127).  Kato’s compounds are frequently used in combination with known herbicides “because the combined use permits a decrease in the amounts of the respective compounds and is moreover expected to produce a synergistic effect” (column 35, lines 32-39).  Kato et al. do not explicitly mention picloram as a combination partner.  Formulations such as granules, emulsifiable concentrate, wettable powder, which may contain adjuvants such as surfactants, dispersants and solvents, are disclosed (column 35, lines 43-54, 59-63).  
	Pesticide Manual discloses picloram, including dimethylammonium, triethylammonium, triisopropanolamonium and potassium salts and isoctyl ester, as a selective systemic herbicide with synthetic auxin mode of action, which is absorbed rapidly by the roots and leaves and translocated and accumulated in new growth (pages 905-906).  Uses in crops such as rice, sugar cane, cereals and oilseed rape, as well as in non-crop areas, is disclosed (paragraph bridging pages 906-907).  When picloram is formulated with another active ingredient, it is in the ester or amine salt form (page 907, first paragraph).  
	EPA R.E.D. Facts (Picloram) is cited to establish that broadcast rate for range and pasture application of picloram is 0.5 lb. per acre.  Up to 1 lb. per acre per year is permitted.  See page 8.  It is noted that 0.5 lb/acre is equivalent to about 0.56 kg/ha.  
Alligare Picloram 22K label discloses picloram potassium salt as a commercially available herbicide for control of noxious weeds, broadleaf weeds, and woody plants (see entire document).  Various application rates are disclosed for specific uses, including no more than 0.09 pound per acre (about 101 g/ha) in cropland (page 2, left column).  ½ pint to 2 pints/acre is also disclosed, which is approximately 140 g/ha to 560 g/ha (page 5).  In fallow cropland, no more than 0.25 pound per acre (about 280 g/ha) is disclosed (id.).  See also additional application rates on pages 4-8.  
Yerkes et al. (US 2014/0031214) disclose that when picloram is used in a binary herbicidal mixture, its application amount includes 10 g/ha (Table 64), 35 g/ha, and 70 g/ha (Table 71).  At 10 g/ha of picloram applied alone provided 40% control of Polygonum convolvulus (Table 64), and 70 g/ha of picloram applied alone provided 50% and 70% control of Centaurea maculosa and Sinapis arvensis, respectively (Table 71).  
	The cited prior art references do not explicitly disclose the specific herbicidal combination of pethoxamid and picloram.  However, each herbicide is known to be used together with other herbicides for improved level of control.  Kato’s compounds (includes pethoxamid) are frequently used in combination with known herbicides “because the combined use permits a decrease in the amounts of the respective compounds and is moreover expected to produce a synergistic effect” (column 35, lines 32-39).  Pesticide Manual discloses that picloram is used with other herbicides.  Thus, the combined application of pethoxamid with a known herbicide such as picloram would have been fairly suggested, particularly due to the fact that picloram is absorbed rapidly by the roots and leaves and translocated and accumulated in new growth, thereby providing an advantageous mode of action against target weeds.  Therefore, to use pethoxamid and picloram together to obtain their combined herbicidal efficacies would have been obvious to the ordinary skilled artisan.  In re Kerkhoven, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 126 USPQ 186 (CCPA 1960); Ex parte The NutraSweet Co., 19 USPQ2d 1586, 1587 (Bd. Pat. App. & Int. 1991).  
	Instant claims limit the herbicidal combination in “consisting” language.  Adding no other herbicide to the combination of pethoxamid and picloram would have been obvious to the ordinary skilled artisan when the target weeds are sensitive to either pethoxamid, picloram, or both.  Adding another herbicide when the binary mixture is sufficient would add unnecessary cost, labor, and complications, so the ordinary skilled artisan would not have been motivated to do so under field exigencies wherein pethoxamid and picloram provide sufficient control.  
	The claimed application rates are within those known for pethoxamid and picloram, as fully discussed above.  A ratio of about or exactly 100:1 is suggested by, for example, 1 kg/ha pethoxamid taught by HCAPLUS abstract 2008:88809 and Kato et al. and 0.01 kg/ha picloram exemplified by Yerkes et al., which amount is also suggested by Alligare Picloram 22K label (see page 2, left column: “Do not apply more than 0.09 lb ae picloram … per acre during small grain growing season”).  A ratio of about or exactly 100:1 is also suggested by, for example, 0.5 kg/ha, 3 kg/ha and 6 kg/ha (A) pethoxamid exemplified by Kato et al. taken with the 0.1 to 10 kg/ha further taught by Kato et al. and 0.01 kg/ha, 0.035 kg/ha and 0.07 kg/ha (B) picloram exemplified by Yerkes et al.  
	Application of pethoxamid and picloram from the same container or separate containers would have been obvious application step alternatives to the ordinary skilled artisan.  Combined application from the same container would have the advantage of simplifying the application step, whereas application from separate containers would allow the ordinary skilled artisan to time the application of picloram in order to take advantage of its known property of being rapidly absorbed by roots and leaves and accumulating in new growth (Pesticide Manual, page 906).  
	Application before, during and/or after emergence of harmful plants would have been obvious because pethoxamid is known for both pre- and post-emergence application and picloram is known for its rapid absorption by roots and leaves and accumulation in new growth.  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  
Applicant’s specification data has been reviewed in this regard, but 1.2 kg/ha for (A) pethoxamid + 0.023 kg/ha for (B) picloram, at about 52:1 ratio, is not commensurate in scope with that of the claimed subject matter, which encompasses “about 100:1” ratio of A to B and up to about 10 kg/ha (A) pethoxamid.3  
	(1) Because there is only one tested ratio of A to B (i.e., about 52:1), it has not been established that an approximate doubling of the pethoxamid application amount to the 100:1 ratio would still provide unexpected herbicidal results, especially when the application amount of pethoxamid is already very high (e.g., 10 kg/ha, 2.5 kg/ha, or even 2 kg/ha).  This is because as the ratio goes up and gets more lopsided, one herbicide dominates and it would be unpredictable whether there would still be observable synergism or unexpected result.  Unexpected synergism is not predictable, and it cannot be predicted how the target weeds would respond to significantly different amounts and proportions of the two herbicides.  Evidence of nonobviousness, if any, must be commensurate in scope with that of the claimed subject matter.  In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Lindner, 173 USPQ 356, 358 (CCPA 1972).  
In In re Kollman, 201 USPQ 193 (CCPA 1979), a decision involving a synergistic herbicidal composition with specific ratios claimed, even though there was extensive data for 16:1, 8:1 and 4:1 ratios, the court affirmed the obviousness rejection of claim 1 which was directed to a ratio range of about 1:10 to 20:1.  Id. at 199-200.  The court held that Appellant’s data was sufficient only for claims 7 and 8, which were directed to 1:1 to 4:1.  
(2) There is another issue regarding scope of nonobvious evidence.  The claims are readable on application of a herbicidal “combination” or “combining herbicides” which is apparently open to applying pethoxamid and picloram at different times (“separately”), without clearly defining the time period or lag between the two applications – see claim 3.  The specification test result was obtained by applying pethoxamid and picloram simultaneously or jointly at a ratio of about 52:1. The ordinary skilled artisan would not expect a very different method of applying the two herbicides at different ratios to provide the same result.  For example, one herbicide could be applied early in the season, e.g. before planting crop, and the other herbicide could be applied many months later, e.g. few weeks before harvesting. Such is the scope of the claims.  Too many uncontrolled and unpredictable factors would militate against joint or simultaneous application data being commensurate in scope with undefined separate application, such as for example herbicidal wash-off due to weather, plant metabolization and recovery before the second herbicide is applied, partial decomposition of the first herbicide before the second herbicide is applied later in the season, etc.  Thus, the evidence of nonobviousness is not commensurate in scope with that of the claimed subject matter for this reason in addition to the reasons discussed earlier in this Office action.  
Applicant’s arguments filed on 3/29/2021, entered with the RCE of 4/28/2021, have been given due consideration, but they were deemed unpersuasive for the following reasons.
Applicant argues that the claims have been amended to recite specific ratio ranges not disclosed or otherwise contemplated by the prior art of record.  The Examiner cannot agree for the reasons fully detailed above at pages 4-8 of this Office action, page 8, first full paragraph, in particular.  The claims read on “about 100:1” of 
(A) pethoxamid to (B) picloram, but the prior art suggests this ratio and Applicant’s evidence was obtained with a different ratio of A:B, about 52:1.  As set forth above, evidence obtained with a ratio that is about 52:1 is not sufficient to overcome prior art suggestions of about 100:1 ratio, because Applicant has only one data point (about 52:1, no other ratio), which fails to indicate a trend in the exemplified data that would allow the ordinary skilled artisan to reasonably extend the probative value of the exemplified data.  A close review of Applicant’s exemplified data on pages 24-25 of the instant specification shows that (1) efficacy of A fluctuates up and down after pre-emergent application, whereas efficacy of B increases after pre-emergent application and (2) efficacy of A and B decrease and then reverse after post-emergent application.  With such diverse variations, it would not be apparent that the synergism shown at about 52:1 ratio would extend at a different ratio such as “about 100:1” wherein the phytotoxic contribution of A is increased to account for the about 100:1 ratio or phytotoxic contribution of B is decreased to account for the about 100:1 ratio. 
For these reasons, Applicant’s arguments are found unpersuasive, and this ground of rejection is maintained.  
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-13, 15, 17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,861,103. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Patented claim 1 is directed to a method for controlling harmful plants comprising exposing harmful plants to a synergistically effective amount of pethoxamid and picloram (and defined carboxylic acid and/or amine derivatives thereof) at about 52:1 ratio, and patented claims 2 and 4 further set forth that the harmful plants can be present together with useful plants such as cereals, oilseed rape, corn, soybeans, and cotton.  The application of pethoxamid and picloram can be simultaneous, separate, or in succession (claim 3).  The combined application rate is 0.05 to 3 kg/ha (claim 5).  Pethoxamid can be applied from 0.05 to 2.5 kg/ha and picloram can be applied from 0.001 to 1 kg/ha (claim 6).  Picloram can be used as a dimethylammonium salt, triethylammoinium salt, triisopropanolammonium salt, isoctyl ester or potassium salt (claims 7, 11).  The herbicidal composition can be formulated in various forms such as ready-to-use solutions, emulsifiable concentrates, emulsions, suspension, and others, with a solid or liquid carrier with surfactants (claims 9-10).  
The difference between the patented claims and the instant claimed invention is that the patented claims are limited to a ratio of “about 52:1.”  However, the instant claimed invention encompasses a ratio range of about 50:1 to about 100:1, so the patented ratio is clearly encompassed by the claim scope of the instant application.  
Another difference between the patented claims and the instant claimed invention is that the patented claims do not specifically require that pethoxamid and picloram are combined prior to application and applied from the same container or applied from separate containers.  However, patented claim 3 provides for applications that are joint, separate, simultaneous or in succession, so application from same or separate containers would have been obvious.    
For these reasons, the ordinary skilled artisan would have recognized that the instant claimed invention is an obvious variation of the invention set forth in the patented claims.  
	For the foregoing reasons, all claims must be rejected.  No claim is allowed.  
	On a final note, it was stated in the Advisory action of 4/6/2021 that a ratio range that is claimed in terms of “about 50:1 to about 100:1” may raise an issue regarding descriptive support.  Upon reconsideration and further review, it has been determined, in the absence of contrary statements by Applicant, that the currently claimed ratio range finds adequate descriptive support from the originally filed disclosure, because the original specification discloses ratios of 500:1, 150:1, 100:1, 70:1, 65:1, 20:1, and 10:1 (page 6), as well as an exemplified ratio that is approximately 52.17:1 (pages 24-25).  Sufficient descriptive is therefore found for the currently claimed subject matter.  
 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
    

    
        1 0.001 kg/ha (B) is the maximum application rate of (B) that would meet the ratio of from about 50:1 to about 100:1.  
        2 Inclusion of claim 17 here is based on the assumption that it was intended to depend from a herbicidal method claim.   
        3 Claim 1 requires A:B of about 50:1 to about 100:1, wherein B is from about 0.01 to 0.1 kg/ha.  Hence, the claim scope encompasses maximum A (pethoxamid) of 100 x 0.1 kg/ha = 10 kg/ha.